Citation Nr: 0947981	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for left knee 
chondromalacia.

3.  Entitlement to service connection for right foot stress 
fracture.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for upper respiratory 
infections, to include allergic rhinitis.

6.  Entitlement to service connection for emphysema.

7.  Entitlement to service connection for neurogenic bladder.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to an initial rating higher than 10 percent 
for cervical spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1987 to April 1988, from February 2000 to October 
2000, and from August 2004 to January 2006.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions in April 2007, which 
granted service connection for cervical spine degenerative 
disc disease and assigned a 10 percent disability rating, and 
denied service connection for headaches, left knee 
chondromalacia, right foot stress fracture, sinusitis, upper 
respiratory infections, emphysema, and neurogenic bladder, 
and in August 2007 which denied service connection for sleep 
apnea, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Veteran had also claimed service connection for 
posttraumatic stress disorder, lumbosacral strain, and 
calluses on his right foot.  The RO granted service 
connection for these disabilities in a rating decision in 
February 2009 and the Veteran has not appealed the assigned 
disability ratings.  Hence, these matters are not currently 
before the Board.

The March 2007 VA examination raises the issue of service 
connection for right foot hallux valgus with hammertoe.  
March 2006 VA treatment records raise the issue of service 
connection for right trigger finger syndrome.  As these 
issues have not yet been developed for appellate review, they 
are referred to the RO for appropriate action.

The claims of service connection for headaches, left knee 
chondromalacia, right foot stress fracture, upper respiratory 
infections, neurogenic bladder, and sleep apnea are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The evidence pertaining to a current disability of 
sinusitis weighs against the claim.

2.  The evidence pertaining to a current disability of 
emphysema weighs against the claim.

3.  Cervical spine degenerative disc disease is manifested by 
extension to 20 degrees with pain, flexion to 40 degrees 
without pain, and a combined range of motion of 190 degrees; 
limitation of flexion to less than 30 degrees, combined range 
of motion less than 170 degrees, abnormal spinal contour due 
to muscle spasm or guarding, and incapacitating episodes have 
not been shown.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  Emphysema was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  

3.  The criteria for an initial rating higher than 10 percent 
for degenerative disc disease of the cervical spine are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243 (2009). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A(West 
2002 & Supp. 2009), and implemented in part at 38 C.F.R 
§ 3.159 (2009), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in March 2006 and February 2007.  The Veteran was 
notified of the evidence needed to substantiate the claims 
for service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  The notice included the general 
provisions for the effective date of a claim and the degree 
of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

In regards to the increased rating claim, where, as here, the 
claim of service connection has been granted and the 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.   

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has made several unsuccessful 
attempts to obtain the Veteran's service treatment records, 
and the Veteran has submitted copies of some of those 
records.  The rest appear to be irretrievably lost, which 
imposes on VA a heightened duty VA to assist the Veteran in 
the development of the facts pertinent to his claims.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The RO has obtained 
the VA treatment records and records from Dr. Tucker and Dr. 
Roybal.  The Veteran has not identified any additional 
pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in March 2007 and 
October 2008.  Each examination was performed by a medical 
professional, based on a review of claims file and 
solicitation of pertinent history and symptomatology from the 
Veteran.  Moreover, each examiner performed a thorough 
examination of the Veteran, and included diagnoses and 
rationales consistent with the examinations and record.  The 
Board finds that the record is adequate to evaluate the 
claims herein decided.  See Nieves-Rodriguez v. Peake, 22 
Vet. App 295 (2008).  

As there is no indication of the existence of additional 
evidence to substantiate these claims, the Board concludes 
that no further assistance to the Veteran in developing the 
facts pertinent to the claims is required to comply with the 
duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding 
that the requirement of having a current disability is met 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Sinusitis

The Veteran's service treatment records show that in January 
2005 he was seen for complaints of upper respiratory 
congestion over 3 days, including a runny nose, hot flashes, 
shortness of breath, and a productive cough of green mucus.  
On physical examination there was redness and swelling in his 
nose, as well as redness in his throat and right ear, but his 
lungs were clear to auscultation.  An upper respiratory 
infection was diagnosed and he was prescribed antihistamines 
and Tylenol.

On the December 2005 medical history report he filled out, 
the Veteran noted that his "sinus" was "worse", and 
reported "sinus due to breathing burning pit fumes everyday 
at Bucca prison."  He indicated an intention to seek VA 
benefits for "sinus due to environmental" conditions.

In October 2007, the Veteran was seen by his private 
physician for complaints of wheezing and coughing for one 
week.  On physical examination, his ear, nose, throat, and 
respiratory system were all within normal limits.  An upper 
respiratory infection was diagnosed and a Z-pack was 
prescribed.

On March 2007 VA examination the Veteran reported that he was 
treated for nasal congestion and possible sinusitis on 
occasion in service and that he continued to have persistent 
nasal congestion and sneezing with clear discharge.  He 
indicated that these symptoms occurred monthly for the past 
year starting in Iraq, that he had never been aware of 
allergies in the past, never had hives or asthma, never 
smoked on a regular basis, and currently treated his symptoms 
with a nasal spray and an antihistamine.  The examiner 
diagnosed allergic rhinitis, uncomplicated.  

A second March 2007 VA exam, conducted by an 
otolaryngologist, noted a long history of recurrent nasal 
congestion and drainage, which worsened significantly in Iraq 
and persisted since service separation, especially at night.  
The Veteran did not indicate a history of recurrent and 
chronic sinus infections requiring antibiotics, and his 
current medications were reported to be a nonsedating 
antihistamine and an inhaled nasal steroid.  On physical 
examination, there was significant collapse of the external 
nasal valves on both sides and moderate swelling involving 
the middle and inferior turbinates.  There was no nasal 
septum deviation, no mucopus present, no nasal polyps, and no 
crusting.  The CT scan of the paranasal sinuses was read as 
essentially normally, with minimal mucosal thickening of both 
maxillary sinuses and a small mucous retention cyst in the 
left maxillary sinus.  The examiner noted there was no 
evidence of acute or chronic sinusitis.  Instead, he 
diagnosed allergic rhinitis and noted that all of the 
Veteran's symptoms of nasal congestion were related to that 
diagnosis.

In his May 2008 Notice of Disagreement, the Veteran reported 
that he suffered sinusitis in Iraq due to breathing burning 
smoke for 24 hours a day. 

Analysis

The existence of a disability on or after the date of 
application is the legal basis for a claim of service 
connection.  In this case, the Veteran is competent to 
describe symptoms typically linked to sinusitis, such as 
nasal congestion or nasal discharge, and his statements are 
credible.  Nevertheless, the VA examiner in March 2007 noted 
that there was no evidence of acute or chronic sinusitis, 
based in large part on CT scans of the Veteran's sinuses 
taken at the time.  Instead, the Veteran's symptoms were 
attributed entirely to allergic rhinitis, and that condition 
is addressed in the remand portion below.  

To the extent the Veteran's statements are offered as proof 
of sinusitis, the Board notes that the distinction between a 
diagnosis of sinusitis and one of allergic rhinitis or other 
similar condition is one requiring medical training and 
expertise.  As the VA examination was performed by a trained 
otolaryngologist, the examiner's opinion that there is no 
current disability or pathology attributable to sinusitis, 
outweighs the Veteran's personal observations.  Thus, service 
connection for sinusitis cannot be granted.  

As there is no persuasive evidence that the Veteran has at 
any time since service had sinusitis, the preponderance of 
the evidence is against the claim and the benefit-of- the-
doubt standard of proof does not apply.

Emphysema

The Veteran's service treatment records show that in November 
2005 he was seen for back pain and coughing.  A handwritten 
chest X-ray report notes "mild emphysemas."  No other 
service treatment records or explanation regarding this 
diagnosis is of record.

On the December 2005 medical history report he filled out, 
the Veteran noted that he had questions or concerns about 
mild emphysema.

On March 2007 VA examination, the Veteran reported that while 
in service he saw the clinic doctor after inhaling smoke at 
Basra and was told that he might have emphysema.  He reported 
that he was tired and just didn't feel well, but had no 
particular breathing disturbances or cough.  He said he had 
never been a regular smoker, had last smoked two or three 
years prior, and had recently had a persistent cough with 
scanty whitish sputum.  He did not experience shortness of 
breath on exertion.  On physical examination, his chest was 
clear, and his lungs exhibited normal and symmetrical breath 
sounds, with full expansion and normal diaphragmatic 
movement.  The examiner noted that a contemporaneous chest X-
ray was normal and spirometry testing was normal.  A 
diagnosis of episodic viral bronchitis, acute, with no 
chronic illness or residual, was diagnosed.

Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

The existence of a disability on or after the date of 
application is the legal basis for a claim of service 
connection.  In this case, the Veteran is competent to state 
that he was told in service that he has emphysema, and his 
statement is credible.  There is a hand-written chest X-ray 
report in service which noted "mild emphysemas."  However, 
on VA examination in March 2007 there was no evidence of 
emphysema on physical examination, chest X-rays, or pulmonary 
function tests.  Thus, despite an apparent diagnosis of 
emphysema in service, the evidence demonstrates that such a 
condition does not currently exist, and service connection 
cannot be granted.

As the evidence regarding a current diagnosis of emphysema 
weighs against the claim, the benefit-of- the-doubt standard 
of proof does not apply.

Increased Rating Claim

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2009).

Where service connection has been established and the claim 
is for an increase, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

Cervical Spine Degenerative Disc Disease

The Veteran's cervical spine disability is currently rated as 
10 percent disabling under Diagnostic Code 5243.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome is to be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Formula) or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Incapacitating 
Episodes Formula), whichever method results in the higher 
rating when all disabilities are combined under 38 C.F.R. 
§ 4.25 (2009).  

Ratings under the General Formula are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The disabilities of the 
spine that are rated under the General Formula include 
vertebral fracture or dislocation, sacroiliac injury and 
weakness, lumbosacral or cervical strain, spinal stenosis, 
spondylolisthesis or segmental instability, ankylosing 
spondylitis, spinal fusion, and degenerative arthritis of the 
spine (which can also be rated under Diagnostic Code 5003).

The General Formula provides a 10 percent disability rating 
for forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a.

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a, Note 
2.  

The Incapacitating Episodes Formula provides a 10 percent 
disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months and 
a 20 percent disability rating for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.

The Veteran's available service treatment records are silent 
as to any complaints, treatment, evaluation, or diagnosis of 
cervical spine pain or degenerative disc disease.

A January 2006 VA cervical spine X-ray showed a degenerative 
C6-7 disc and straightened cervical curve presumably 
secondary to spasm.

A March 2006 VA Medical Center evaluation noted a history of 
decreased cervical range of motion for five months related to 
wearing protective equipment in the field.  The January 2006 
X-ray was reviewed and cervicalgia was diagnosed.

On March 2007 VA examination, the Veteran reported 
experiencing mechanical neck pain in service related to 
wearing his personal protective equipment.  He stated that 
his pain became so severe that in November 2006 he was placed 
on permanent light duty profile inside the base perimeter.  
He did not use a brace or other assistive device.  On 
physical examination, he exhibited normal cervical spine 
curvature and minimal tenderness to palpation at C7, T1, and 
T2.  His ranges of motion were recorded as flexion to 45 
degrees, extension to 45 degrees, lateral flexion to 45 
degrees bilaterally, and rotation to 80 degrees bilaterally.  
There was no loss of motion, weakness, fatigability, or 
coordination on repetitive range of motion testing.  
A September 2007 private treatment record indicates that the 
Veteran was seen for bilateral hand numbness and tingling.  A 
contemporaneous MRI showed a small central disk osteophyte 
complex at C5-6 with bilateral facet and uncovertebral 
degenerative changes causing moderate to severe 
neuroforaminal narrowing at C3-4 and C4-5.  The doctor 
diagnosed clinical signs of mild left C6 radiculopathy.

A September 2007 MRI showed multilevel cervical spondylosis, 
most prominent at C5-6 and C6-7, and foraminal narrowing of 
varying degrees seen throughout the cervical spine.

In March 2008, the Veteran was seen by his private physician 
for complaints of daily pain in his neck and occasional 
numbness in his left arm.  He was scheduled to have a left 
carpal tunnel release done in a few weeks.  On physical 
examination, he had good range of motion of his neck, some 
tenderness in the paraspinal muscles, and no motor or sensory 
deficits.  A course of physical therapy was recommended.

An April 2008 private physical therapy evaluation noted 
ranges of motion as follows: flexion to 32 degrees, extension 
to 62 degrees, right lateral flexion to 32 degrees, left 
lateral flexion to 38 degrees, right rotation to 60 degrees, 
and left rotation to 60 degrees.  The Veteran's posture was 
noted to be grossly normal and he had normal mobility.  He 
had pain and tenderness at C6-7 and complained of numbness 
and radicular pain down his left arm which stopped above the 
elbow.  He received physical therapy for his neck pain and 
radicular symptoms two to three times per week for four 
weeks.

On October 2008 VA examination, the Veteran did not wear a 
cervical collar or use any assistive device.  He reported 
periodic numbness in the left shoulder and upper arm and had 
undergone a left carpal tunnel release in May 2008.  He had 
not had any surgery or injections for his cervical spine 
condition.  He did not experience flare-ups, incoordination, 
excess fatigue, or lack of endurance.  He reported that he 
was able to drive, to work delivering mail for the U.S. 
Postal Service, and to accomplish the normal activities of 
daily living.  He stated that he had not had any 
incapacitating episodes in the past year.  The examiner noted 
that a private MRI report showed spondylosis, degenerative 
disc disease, and degenerative joint disease at C5-6 and C6-
7.  On physical examination there was tenderness to palpation 
over C6-7 but no spasm.  The Veteran's ranges of motion were 
recorded as flexion to 40 degrees without pain, extension to 
20 degrees with pain, rotation to 35 degrees bilaterally with 
pain, and lateral flexion to 30 degrees bilaterally with 
pain.  He had 1+ reflexes in the elbows and good grip 
strength and his sensory examination was within normal 
limits.  There was no increased loss of range of motion, 
fatigue, weakness, lack of endurance, or pain level with 
repetitive motion.  

Analysis

The Veteran's cervical spine degenerative disc disease is 
currently rated as 10 percent disabling.  He has appealed 
that disability rating.

Under the General Rating Formula, the next higher (20 
percent) rating is afforded when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees, or when the combined range of motion of the 
cervical spine is less than 170 degrees, or when muscle spasm 
or guarding is severe enough to result in an abnormal spinal 
contour.

The Veteran's range of motion as measured on October 2008 VA 
examination included forward flexion of the cervical spine to 
40 degrees, and a combined range of motion 190 degrees.  On 
private physical therapy testing in April 2008, forward 
flexion measured 32 degrees and combined range of motion of 
224 degrees.  No abnormal spinal contour was noted in either 
instance.  Based on these findings, an increased rating for 
cervical spine degenerative disc disease is not warranted 
under the General Rating Formula criteria.  Nor is there any 
evidence that the Veteran's cervical spine disability results 
in any excess fatigue, weakness, lack of endurance, or 
incoordination which would justify an increased disability 
rating under the criteria of DeLuca. 

While the January 2006 X-ray report did note a straightened 
cervical spinal curve possibly secondary to muscle spasm, 
there is no other indication of such findings.  Rather, the 
March 2007 VA examiner noted that the Veteran had a normal 
cervical spine curvature and April 2008 private physical 
therapy records indicate that his posture was grossly normal.  
The October 2008 VA examination did not note any change in 
his cervical spinal contour and there was no spasm on 
physical examination.  Thus, the one-time finding of altered 
spinal contour due to muscle spasm is insufficient to warrant 
an increased rating, especially in the face of subsequent 
examinations and treatment at which this finding was not 
present.  

A 20 percent disability is afforded under the Incapacitating 
Episodes Formula for incapacitating episodes of 
intervertebral disc syndrome which have a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.  Here, the Veteran told the VA examiner in October 
2008 that he had not experienced any incapacitating episodes 
in the past year.  Thus, an increased rating for cervical 
spine degenerative disc disease is not warranted under the 
Incapacitating Episodes Formula criteria.

Finally, the General Formula provides that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  See Note 
(1).  However, in this case, while some of the reports refer 
to mild symptoms of left upper extremity radiculopathy, the 
most recent evidence reveals that this is in fact 
attributable to carpal tunnel syndrome.  The October 2008 
examination report notes that the Veteran underwent a left 
carpal release in May 2008, and that this provided mild 
relief of symptoms.  Thus, the Board finds that separate 
compensable ratings are not warranted for either upper 
extremity.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
increase and the benefit-of-the-doubt standard does not 
apply.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2009) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for higher 
ratings for more severe symptoms.  As the disability picture 
is contemplated by the Rating Schedule, the assigned 
schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for sinusitis is denied.

Service connection for emphysema is denied.

An initial rating higher than 10 percent for cervical spine 
degenerative disc disease is denied.


REMAND

On March 2007 VA examination, the examiner diagnosed the 
following conditions: allergic rhinitis, sinus headache, 
irritable bladder, and left knee chondromalacia patella.  No 
opinion was expressed as to whether any of these conditions 
was the result of or aggravated by the Veteran's military 
service.  The Board notes that the symptoms of allergic 
rhinitis, as well as head and knee pain, and urinary 
frequency, are within the scope of the Veteran's competence 
to describe.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

Here, the Veteran is competent to describe the symptoms of 
the claimed conditions and to attest to their continuity 
since service.  The available service treatment records show 
complaints of headaches and upper respiratory symptoms in 
service, and reports of left knee pain, upper respiratory 
symptoms on a December 2005 medical questionnaire.  These 
records, combined with the Veteran's statements and the 
diagnoses provide on March 2007 VA examination, more than 
satisfy the low threshold of McLendon and indicate the need 
for either a nexus opinion or another VA examination on 
remand. 

The Veteran also filed a claim of service connection for a 
right foot stress fracture.  The claim was denied because X-
rays taken in conjunction with the March 2007 VA examination 
did not show a stress fracture or any residuals thereof.  The 
Board notes that the Veteran was treated in service in July 
2005 for complaints of right foot pain which resulted in an 
initial diagnosis of "rule out" stress fracture.  A 
subsequent orthopedic consultation that same month resulted 
in a diagnosis of Morton's syndrome, one characteristic of 
which is numbness between the toes.  VA Medical Center 
records from March 2006 note that the Veteran complained of 
numbness between the toes.  As such, under 38 C.F.R. § 3.159 
and McLendon, a VA examination to assess the nature and 
etiology of the Veteran's right foot condition is in order.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, the Veteran was scheduled for a VA examination to 
determine if he has sleep apnea and, if so, whether such is 
the result of his military service or of any service-
connected disability.  The rating decision of August 2007 
notes that the Veteran did not appear for the examination as 
scheduled.  A July 2007 report of contact indicates that the 
Veteran called the RO to inform them that he received the 
scheduling letter for the examination on the day after the 
examination was scheduled.  It appears that the examination 
was initially going to be rescheduled for a later date but 
instead a rating decision was issued.  As it appears that the 
Veteran had good reason for his failure to report for the 
scheduled examination, and as allergic rhinitis (for which a 
service-connection claim is pending) is an acknowledged 
causative or aggravating factor of sleep apnea, another 
opportunity for VA examination should be afforded on remand.

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the Veteran's file 
reviewed by the VA examiner who examined 
the Veteran in March 2007.  The examiner 
is asked to state where it is at least as 
likely as not that that the Veteran's 
sinus headaches, left knee chondromalacia 
patella, allergic rhinitis, and irritable 
bladder diagnosed at that examination were 
incurred in or aggravated by his military 
service.  Failing that, schedule him for a 
VA examination to address the etiology of 
these conditions.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

2.  Afford the Veteran a VA examination to 
determine the current nature of the 
Veteran's right foot disability, if any, 
and whether it is at least as likely as 
not that such was incurred in or 
aggravated by military service.

The examiner is specifically requested to 
comment on the diagnosis of Morton's 
syndrome in service and the Veteran's 
post-service complaints of numbness 
between his toes.  The examiner should 
also comment on the connection, if any, 
between the Veteran's symptoms and his 
service-connected right foot calluses.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

3.  Schedule the Veteran for a VA 
examination to determine whether he has 
sleep apnea, either obstructive or 
central, and, if so, whether it is at 
least as likely as not related to his 
military service, to include whether it is 
due to or aggravated by any service-
connected disability.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

4.  On completion of the foregoing, the 
claims should be adjudicated.  If any 
aspect of the decision remains adverse to 
the Veteran, then provide him and his 
representative a supplemental statement of 
the case and return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


